              Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 1 of 30




                                EXHIBIT A




125120579.1
              Case 1:21-cv-11285-IT Document
                                        1    1-1 Filed 08/05/21 Page 2 of 30




                              COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss.                                                         SUPERIOR COURT DEPARTMENT
                                                                       C.A. NO:



    ROBERT A. DOANE on behalf of himself
    and others similarly situated,
                                                                                              JP
                                   Plaintiff,                             7/8/2021
              v.

    VISION SOLAR LLC,

                                   Defendant.




                                      CLASS ACTION COMPLAINT
                                         AND JURY DEMAND

                                      PRELIMINARY STATEMENT

         1.        Plaintiff Robert A. Doane (“Plaintiff” or “Doane”) brings this action against

Vision Solar LLC (“Vision Solar” or “Defendant”)1 for its violations of the Massachusetts

Telephone Solicitation Act, M.G.L., c. 159C, (the “MTSA”) and the Telephone Consumer

Protection Act, 47 U.S.C., § 227 et seq. (the “TCPA”).

         2.        Plaintiff makes the following allegations on information and belief (based on,

among other things, the investigation of his counsel), except those allegations relating to Plaintiff

and his own experiences with the calls that are the subject matter of this complaint, which are

based on personal knowledge.

         3.        Plaintiff brings this claim against Defendant pursuant to the MTSA and its

underlying regulations for making or causing to be made unsolicited telemarketing sales calls to


1
 “Vision Solar” or “Defendant,” as used herein, includes Defendant and/or its affiliates, agents, and/or other persons
or entities acting on its behalf.
                                                          1
             Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 3 of 30




Plaintiff’s cellular telephone and to the cellular telephones of at least hundreds of Massachusetts

consumers, without their express consent or permission. Defendant’s conduct in making these

calls violated various provisions of the MTSA, as set forth herein.

        4.      Plaintiff brings this claim against Defendant pursuant to the TCPA and its underlying

regulations for making or causing to be made calls to Plaintiff’s cellular telephone and to the cellular

telephones of at least hundreds of Massachusetts consumers without Plaintiff’s or Class members’ prior

express written consent, in violation of various provisions of the TCPA, as set forth in detail herein,

including in Paragraphs 96-101, 121-129, 133-134.

        5.       Vision Solar, without disclosing its identity, and while actively attempting to conceal

its identity, entered into agreements with agent telemarketers and call centers (“the Telemarketers”),

including Solar Exchange, LLC (“Solar Xchange”) and Energy Exchange, engaged in illegal

telemarketing, for the purposes of advertising its solar products and services to residents of

Massachusetts, while Vision Solar falsely claimed it was subcontracted the call recipients’ existing

electricity providers.

        6.       Vision Solar made at least hundreds of repetitive and abusive telemarketing calls to

Massachusetts consumers’ cellular telephones, including Plaintiff’s cellular telephone, using spoofed

numbers (likely through VoIP such that the callers are untraceable), without disclosing the identity of

the callers or the identity of the party on whose behalf they were calling, and using other deceptive

means aimed at concealing their identity, at least until Vision Solar was adequately convinced that a

prospective customer had legitimate interest whereby they would schedule an appointment for a

home visit during which, Vision Solar would reveal its identity for the first time.

        7.       As a result of Vision Solar’s deceptive telemarketing practices, at least hundreds of

persons were knowingly and willfully called while registered on the Massachusetts do-not-call

registry without the call recipients’ consent, in violation of the MTSA and regulations promulgated


                                                      2
            Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 4 of 30




thereunder, and the recipients of these calls were left without a remedy or means to identify and stop

the offending calls absent an expression of interest that is convincing enough for Vision Solar to

arrange an in person meeting, and only then would a prospective customer learn its identity.

       8.       Vision Solar is liable for the calls made to Plaintiff and Class members on its behalf,

whether the calls were placed directly by Vision Solar or by the Telemarketers or Solar Exchange.

       9.      Neither Plaintiff nor any of the other Class members provided prior express

permission or consent to receive calls from Vision Solar or the Telemarketers or Solar Exchange,

which were placed solely for telemarketing purposes.

       10.     A class action is the only practical means of obtaining redress for Defendant’s

massive illegal telemarketing scheme, and it is consistent both with the private right of action

afforded by the MTSA and the fairness and efficiency goals of Rule 23 of the Massachusetts

Rules of Civil Procedure.

                                           THE PARTIES

       11.     Plaintiff Robert A. Doane is an individual and a resident of Massachusetts and

resides at 103 Prospect Street, Wakefield, Middlesex County, Massachusetts 01880.

       12.     Vision Solar is a Pennsylvania Limited Liability Company with its principal place

of business at 501 East Black Horse Pike, Blackwood, New Jersey 08012, engaged in the

business of manufacturing and selling solar energy installations to homeowners. Vision Solar is

registered in Massachusetts as a foreign LLC, with its registered agent listed as Rocket Corporate

Services, 44 School Street, Suite 505, Boston, MA 02108. Vision Solar conducts business in

Massachusetts by, among other things, making telemarketing calls to Massachusetts residents

and attempting to sell and selling solar-related products and services to Massachusetts residents,

and it also maintains places of business in Massachusetts.



                                                   3
          Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 5 of 30




                                    JURISDICTION AND VENUE

        13.     The Court has subject matter jurisdiction over this matter because the amount in

controversy exceeds $50,000.00.

        14.     This Court has personal jurisdiction over Defendant pursuant to the MTSA,

M.G.L. c. 159C § 12, which states; “A court of the commonwealth may exercise personal

jurisdiction over a nonresident or his executor or administrator as to an action or proceeding

authorized by this chapter.”

        15.     This Court also has personal jurisdiction over Defendant pursuant to M.G.L., c.

223A, § 3(a), because Defendant: is registered to do business in Massachusetts; maintains places

of business in Massachusetts; regularly transacts and has transacted business in Massachusetts

by, among other things, making telemarketing sales calls to Massachusetts residents, including

Plaintiff and Class members; solicits business in Massachusetts; and contracts to provide goods

and services in Massachusetts. The acts or conduct that are the subject matter of this action arose

from Defendant’s transaction of business in Massachusetts. In addition, Defendant is “[d]oing

business in Massachusetts,” as defined in 201 C.M.R., § 12.01, by “[c]onducting telephonic sales

calls” “to consumers in Massachusetts.”

        16.     Venue is proper in Middlesex County, because Plaintiff resides in this County and

because a substantial part of the events or omissions giving rise to the claims occurred in this

County, as at least some of the telemarketing calls that form the basis for Plaintiff’s claims were

made to Plaintiff’s cellphone in this County.

                                SUBSTANTIVE ALLEGATIONS

                                      Vision Solar-Background

        17.     Vision Solar is a limited liability company founded in 2018. Vision Solar describes

itself on its website as follows:

                                                 4
              Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 6 of 30




                    Vision Solar is one of the fastest growing solar energy companies in the
                    United States. Our full-service renewable energy company that [sic.]
                    installs service for residential homes in Pennsylvania, Arizona, New
                    Jersey, Massachusetts and Florida. Our rapid expansion has allowed us to
                    be recognized as one of the top solar companies on the East Coast, with a
                    clear path of more rapid growth to come. 2


            18.     Vision Solar maintains offices in each of the states listed above, as follows:

                            Vision Solar Massachusetts, 198 Ayer Rd Suite 210, Harvard, MA 01451;

                            Vision Solar Pennsylvania, 188 Lancaster Ave., Malvern, PA 19355;

                            Vision Solar New Jersey, 501 E. Black Horse Pike, Blackwood, NJ

                             08012; and

                            Vision Solar Florida, 6925 Lake Ellenor Dr., Orlando, FL 32809 and 600

                              Fairway Drive, Suite 206, Deerfield Beach FL 3344. 3

           19.      Vision Solar was formed by individuals from the management of a now-defunct

solar energy company called Code Green Solar LLC (“Code Green”). Vision Solar Chief

Executive Officer (“CEO”) and founder Jonathan Seibert was Chief Operating Officer (“COO”)

of Code Green.4

           20.      Starting in approximately 2016, Code Green and its management faced multiple

investigations, lawsuits and criminal proceedings, and was ultimately forced to shut down in the

summer of 2018 when it was raided by the FBI for owing the government approximately $18

million.5

           21.       In May of 2019, Code Green President and CEO Charles Kartsaklis admitted to

perpetrating a long-running wire fraud scheme in which Code Green defrauded the federal


2
    https://visionsolar.llc/about-vision-solar-nj/ (last accessed July 2, 2021).
3
    https://visionsolar.com/frequently-asked-questions-faq/ (last accessed July 2, 2021).

4
    https://www.nj.com/camden/2018/09/nj_solar_company_that_was_raided_by_feds_is_shutti.html.
5
    Id.
                                                             5
            Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 7 of 30




government out of millions of dollars by falsely claiming federal rebates for solar panels that it

never installed and pled guilty in the U.S. District Court for the District of New Jersey to one

count of wire fraud.6

        22.      In or around November of 2020, Code Green was cited by the New Jersey

Department of Labor and Workforce Development (“NJDOL”) for violations of New Jersey’s

prevailing wage laws, including failure to provide the required wage on utility work, in the

amount of approximately $800,000. The NJDOL investigation also uncovered violations for

unpaid and late payment of wages, lack of certified payroll records, and hindering/obstruction of

the investigation. The NJDOL issued an assessment against Code Green for unpaid wages, plus

penalties and fees.7

        23.      By the time it shut down in 2018, Code Green faced a flurry of lawsuits and owed

approximately $18 million to companies it did business with, customers and employees. 8

        24.      The trouble started as early as 2016, with several lawsuits and the commencement

of an investigation involving an FBI visit to Code Green’s Cherry Hill, New Jersey office in June

of 2017.9

        25.      There were multiple wage and hour complaints, including those leading to the

NJDOL investigation referenced above; in addition to payroll-related complaints, several

employees complained about Code Green’s unethical business practices, including unauthorized

sales calls. One former employee, James Hundley, alleged in a lawsuit that Code Green used

“unethical and illegal” tactics, including lying to customers and illegally obtaining cellphone



6
https://www.justice.gov/usao-nj/pr/president-and-chief-executive-officer-now-defunct-code-green-solar-llc-admits-
wire-fraudl.

7
  https://www.insidernj.com/press-release/njdol-investigation-finds-solar-company-owes-800k-unpaid-wages-
workers/.
8
  https://www.nj.com/camden/2018/09/nj_solar_company_that_was_raided_by_feds_is_shutti.html.
9
  Id.
                                                        6
           Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 8 of 30




numbers and robocalling them.10

         26.   In 2017, Code Green settled a lawsuit that claimed it had violated the TCPA by

calling cellular phone numbers it had obtained. 11

         27.   In July of 2018, shortly after the FBI raid on Code Green’s headquarters, Seibert

left Code Green and started Vision Solar.12

         28.   Significantly, Seibert, as COO, was part of Code Green management while Code

Green was involved in the same illegal practices currently employed by Vision Solar and while

Code Green was the subject of many complaints, investigations and lawsuits, including some

addressed to such unlawful practices.

         29.   The lawsuits didn’t stop after Vision Solar was founded, and Vision Solar has also

been sued for violations of the TCPA and similar claims.

                  Vision Solar’s Telemarketing Operations and its Relationship
                          With the Telemarketers and Solar Exchange

         30.   Vision Solar relies heavily if not exclusively on unlawful telemarketing to generate

customers for its solar installation business.

         31.   In implementing its telemarketing campaigns, Vision Solar utilizes the

Telemarketers such as Solar Exchange and Energy Exchange that operate as Vision Solar’s

agents in conducting these campaigns.

         32.   Some of the Telemarketers have close relationships with Vision Solar; an

example of this is Solar Exchange, which appears to be affiliated with Vision Solar. Indeed, one

former Vision Solar employee, in a Better Business Bureau complaint, referred to Solar

Exchange as a call center being run by Vision Solar. See ¶ 39, infra (“’[Vision Solar] also run[s]



10
   Id.
11
   Id.
12
   Id.
                                                 7
            Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 9 of 30




an illegal call center solar exchange or energy exchange whatever the name of it is now’”).

        33.      Solar Exchange is a New Jersey limited liability company that operates call centers in

New Jersey and elsewhere from which calls are placed for the purpose of lead generation.

        34.      According to its August 6, 2020 Certificate of Formation (the “Certificate”), Solar

Exchange has a main business address of 214 Cherry Street, Voorhees, New Jersey 08043. Solar

Exchange, in the Certificate, lists Mark Getts (“Getts”), with the same Cherry Street address, as the

only member or manager, and describes itself as a “marketing and consulting firm.”

        35.      Getts, according to his Facebook profile, is “Vice President of Operations at Solar

Xchange;”13 his profile contains several posts with Vision Solar advertisements for sales staff,

including an April 19, 2019 post with the heading, “Vision Solar opening two new locations in

Pennsylvania and New Jersey.”14 Getts’ profile also contains several general marketing

advertisements for Vision Solar, including ads from October 8, 2018 and February 18, 2019.15 In

addition, Getts’ profile lists several Vision Solar executives as Facebook friends: Seibert; Fred

Sorbello, Vice President of Sales; Ryan Benko, Executive Vice President; and Matthew Anderton,

Vice President of Inside Sales.

        36.      In its telemarketing campaigns, Vision Solar, the Telemarketers (including Energy

Exchange and Solar Exchange) have used, and continue to use, spoofed numbers and automatic

dialing to make efficient, low cost, and illegal contacts with potential solar customers untraceable.

Upon a prospective customer answering such calls, Vision Solar falsely claims that it is

subcontracted by the call recipient’s electricity provider, and Vision Solar does not disclose its

identity during the calls. Vision Solar, upon finding a party that expresses interest under Vision

Solar’s false pretenses, then collects information and arranges a home visit, sending a confirming


13
   http://www.facebook.com/mark.getts (last visited July 2, 2021).
14
   Id.
15
   Id.
                                                         8
          Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 10 of 30




email which still does not reveal its identity. It is only at the home visit, while at the customer’s

door, that Vision Solar reveals its identity.

        37.     Vision Solar’s tactics are geared to evade liability for what it knows is illegal

telemarketing, and through its tactics, Vision Solar reaps increased sales volume at a low cost,

unfairly competing against those solar companies that attempt to generate business lawfully.

        38.     Vision Solar’s tactics are also abusive, harassing, and constitute an invasion of

privacy and intrusion upon the seclusion of thousands of Massachusetts consumers, and if left

unrestrained, pose a clear and present threat to the privacy and solitude of thousands of

Massachusetts consumers in the future, with the potential of harming other solar companies who

generate business lawfully.

        39.     There are many complaints about Vision Solar and its telemarketing and other

business practices online, both from consumers and former employees. For example, one former

employee said:

          “This place is probably the worst business in south Jersey. I knew these guys back when
          they were code green and its pretty much ran [sic] the same way . . . They will do
          whatever they need to too [sic] get someone to sign for solar they harass and bully people.
          This place needs to be shut down oh and not to mention mr seibert likes to not pay
          employees for jobs they do at work if he doesn’t agree with they’re [sic.] work ethic. No
          wonder this place has all these bad reviews. If you want a good solar company DO NOT
          GO WITH VISION SOLAR!!! . . . They also run an illegal call center solar exchange or
          energy exchange whatever the name of it is now.”

Feb. 12, 2021. https://www.bbb.org/us/pa/philadelphia/profile/solar-installation/vision-solar-llc-

0241-236023377/complaints (last visited Feb. 26, 2021).

        40.     Numerous complaints from consumers about Vision Solar’s practices are also

available online, for example:

              “Vision Solar LLC from Blackwood, NJ, is using a third-party vendor to
inaccurately sell its services, misrepresenting the purpose of the sales visit to your residence and
then sending untrained sales people to your home. I’d avoid Vision Solar LLC like the plague.


                                                   9
             Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 11 of 30




Our story: we live in MA. We received a call from an outfit called Energy Exchange.” Feb. 15,
2021.16

                      “Never asked for solar, never filled anything out. My number is unlisted and
                       unpublished and on the Do Not Call list yet Vision keeps calling. Gave John a
                       Cease and Desist 7/31/19 and they still call.” Date: Oct. 8, 2019, Not
                       Recommended Reviews for Vision Solar-Yelp. 17


                                        Defendant’s Calls to Plaintiff

           41.       Plaintiff’s telephone number, (781) 245-6577, is assigned to a cellular service.

           42.       Plaintiff placed his cellular telephone number, (781) 245-6577, on the

Massachusetts do-not-call registry on November 8, 2014.

           43.       Despite taking the affirmative step of registering their telephone numbers on the

Massachusetts do-not-call registry, Vision Solar caused automated telemarketing calls to be made

to persons in Massachusetts, including Plaintiff and Class members, using spoofed numbers,

attempting to generate solar business.

           44.       Vision Solar placed not less than ten (10) such telemarketing calls to Plaintiff’s

cellphone without identifying itself with a legitimate name, and Plaintiff’s attempts to call these

spoofed numbers back would reveal the numbers were inoperable or invalid.

           45.       During these calls, Plaintiff’s requests for the do-not-call policy were met with

disconnection, and, despite Plaintiff’s demands that the calls stop, the calls continued.

           46.       Plaintiff, in a tactical attempt to identity the offending callers, during one of the

calls received, feigned some interest by disclosing, at the caller’s request, that his electricity

provider was Eversource, and providing a name, though rather than providing his real name, he

instead provided the alias “Richard.”




16
     http://www.energysage.com/supplier/20920/vision-solar/.
17
     https://www.yelp.com/not_recommended_reviews/vision-solar-blackwood.
                                                       10
          Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 12 of 30




        47.     On October 21, 2020, at 10:04 AM, Plaintiff received a call on his cellular phone

from a number appearing as 339-499-4100. Plaintiff, upon picking up the call, stated “hello” several

times, and no one responded, so Plaintiff hung up.

        48.     On October 22, 2020, at 10:06 AM, Plaintiff received another call from the same

number, 339-499-4100. Plaintiff, upon picking up the call, stated hello, and after a pause and audible

click, a woman identified herself as “Ashley.”

        49.     Ashley, without revealing the identity of the company on whose behalf she was calling,

merely stated her company works “alongside Eversource” and that the reason for the call was because

Massachusetts passed a clean energy mandate program giving homeowners the option to go solar with no

money out of pocket. Ashley claimed the program would lower homeowners’ electric bills by 40%

every month, and that they were reaching out to see if Plaintiff qualified.

        50.     During the conversation with Plaintiff, Ashley suggested she had access to Plaintiff’s

electricity usage information with Eversource at his 103 Prospect Street, Wakefield, Massachusetts

residence, stating; “I see that you spend over $80 a month on your electricity bill, is that still

accurate?”

        51.     Plaintiff requested that Ashley identify the company she was with, to which she

replied, “We’re subcontracted by Eversource and our company is called “Energy Exchange.” Ashley

then stated that “because of the clean energy mandate Eversource has to produce 30% more clean

energy by next year or they will get a fine, so they have us reaching out to the homeowners to send

free information about solar and provide them with a free solar analysis.” Ashley indicated to

Plaintiff that in order to qualify Plaintiff for the program, Plaintiff would have to have a high credit

score. After Plaintiff revealed that his credit score was good, Ashley stated that Plaintiff qualified for

the program and that she would add Plaintiff’s information into their system.




                                                    11
          Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 13 of 30




        52.     At no time did Ashley disclose that she was calling on behalf of Vision Solar.

        53.     A short time later, Ashley was displaced from the call by another individual who

identified himself as “Calvin,” and that he was the supervisor. Calvin confirmed the information

Plaintiff provided to Ashley, asked if Plaintiff if he ever had a solar consultation before, asked about

roof exposure, and then asked for a date and time to set an appointment. Plaintiff agreed to Saturday,

October 24, 2020, at 10:00 AM. Calvin asked to have Plaintiff’s latest electric bill for the

appointment to check energy usage, but also said that if it was not available, they could “pull it up on

the tablet,” again suggesting they have access to Plaintiff’s information, and were operating as a

subcontractor for Eversource. Calvin indicated he would send Plaintiff confirmation and Plaintiff’s

email address was provided to Calvin for that purpose.

        54.     At no time did Calvin disclose he was calling on behalf of Vision Solar.

        55.     Plaintiff asked Calvin if the number appearing on the caller identification could be

called back, and the last seven digits of the number appearing on Plaintiff’s caller identification,

"499-4100,” were read off to Calvin, to which Calvin replied that a customer service number would

be sent via email.

        56.     On the same date, October 22, 2020, at 10:13 AM, an email was received from

"Appointments.notification@five9.com" stating;

        Congratulations RICHARD DOANE,
        Your solar consultation has been set for 10:00 AM on 10/24/2020
        After performing the energy assessment, the consultant will be able to give you all the
        information you'll need about how solar could save you money. Please have a recent electric
        bill and any questions you may have handy.
        If you have any questions in the meantime, please reach out to us at (888) 439-1609

        Thank you and we look forward to it!

        57.     Plaintiff discovered by calling the telephone number in the preceding paragraph, that

the number belonged to Solar Exchange, and that accordingly, the email was sent, and some of the

calls to Plaintiff, as alleged herein, were placed by Solar Exchange, as part of an agreement or
                                                    12
              Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 14 of 30




arrangement it had with Vision Solar.

            58.      The pre-set reply email identified energyxchange.scheduler@gmail.com.

            59.      Nowhere in the e-mail Plaintiff received is Vision Solar identified.

            60.      On October 24, 2020, Plaintiff received a call from 717-844-5077, asking for “Mr.

Richard” stating she was calling regarding a10:00 AM appointment, and that their representative was

on his way and would be 15-20 minutes late.

            61.      At no time did the caller identify herself as calling from or on behalf of Vision Solar.

            62.      At 10:45 AM, a man appeared, walking from up the street a substantial distance from

his vehicle, onto Plaintiff’s property, and upon Plaintiff approaching the door and greeting him, and

asking for his business card, only then did he present a clip-on badge identifying himself as “Jaydeep

Soni” with “Vision Solar.”

            63.      Plaintiff photographed Mr. Soni’s badge,18 and collected information from Mr. Soni,

and having identified Vision Solar as responsible for the calls, then ended the meeting.

            64.      At no time was Vision Solar either directly or indirectly given consent or permission

to call Plaintiff’s cellular phone to solicit sales of solar-related products or services, or for any

purpose.

                  Plaintiff’s and Class Members’ Receipt of Unsolicited Telemarketing Sales Calls

            65.      Within a twelve-month period preceding the two calls from 339-499-4100,

Plaintiff received not less than ten (10) calls to his cellular telephone from Defendant (or one of

its Telemarketers or Solar Exchange) attempting to sell solar-related products and services

without revealing its identity.

            66.      The calls preceding the two calls from 339-499-4100 to Plaintiff were made using

VoIP spoofing (a mechanism which permits companies to make calls over the Internet while


18
     The photograph of the badge had a bar code that if scanned directed to "visionsolarllc.com"
                                                              13
         Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 15 of 30




concealing the actual number making the call and without ownership of the number made to

misleadingly appear on the caller identification).

       67.     Plaintiff attempted to call back 339-499-4100, which resulted in a message stating

“please leave a message after the tone.”

       68.     These calls were made without disclosure of: a) the identity of the telemarketer or

lead provider making the calls; or b) the identity of the party on whose behalf the calls were

being made.

       69.     Plaintiff later discovered that the not less than ten (10) calls to his cellular phone

using spoofed numbers, preceding the two calls from 339-499-4100, were made by Vision Solar

or the Telemarketers or Solar Exchange for the purpose of determining initial interest and to

solicit sales of solar related products and services through a second series of calls made to

Plaintiff from 339-499-4100, without proper registration or consent, falsely claiming they were

“subcontractors of Eversource,” and as “Energy Exchange,” and “EnergyXChange” when in fact,

as learned during an in-person meeting, the calls were actually from Vision Solar.

       70.     None of the calls disclosed Vision Solar as the calling party nor did the email

communication with Plaintiff disclose Vision Solar as the sender of the email; and even when the

Vision Solar representative appeared for an in-person meeting, he parked at a distance, and

walked to Plaintiff’s home.

       71.     Prior to and during the time that the calls were made to Plaintiff’s cellular phone,

Plaintiff’s name and cellular telephone number, as well as the names and telephone numbers of

other Class members, were listed on the Massachusetts do not call registry, maintained by the

Office pursuant to M.G.L., c. 159C, § 2 and 201 C.M.R., §§ 12.03 and 12.05.

       72.     Plaintiff never provided any consent or permission to Vision Solar to place calls

to his cellular telephone, and the same is true for the other Class members.

                                                 14
            Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 16 of 30




          73.     Vision Solar never registered with the Massachusetts Office of Consumer Affairs

and Business Regulation (“the Office”) as a telephone solicitor, as required by 201 C.M.R., §

12.04. In addition, neither Solar Exchange nor Energy Exchange registered with the Office as a

telephone solicitor.

          74.     Vision Solar never checked, consulted, or reviewed the most current version of

the Massachusetts do-not-call registry, prior to making calls to Plaintiff and Class members, as

required by 201 C.M.R., § 12.04 (3).

          75.     In addition to the calls made to Plaintiff, Defendant made, or caused to be made in

the manner described above, numerous calls within the same twelve-month period, and prior to

and thereafter, to each of at least hundreds of other Massachusetts residents, many of whom, like

Plaintiff, were registered with the Massachusetts do-not-call registry.

          76.     As is the case with the calls made to Plaintiff, the calls made to other Class

members were made: a) by persons not registered with the Office as telemarketers in

Massachusetts; b) using falsified and displaced caller identification; c) without disclosing the

identity of the telemarketing company or the ultimate seller; d) to persons registered with the

Massachusetts do-not-call registry; and e) without the Class member’s prior express consent or

permission.

                      Vision Solar’s Agency Relationship With its Telemarketers

          77.     At all times relevant, including but not limited to October 2020, Vision Solar

utilized the services of the Telemarketers (including Solar Exchange and Energy Exchange 19) to

advertise, promote and sell Vision Solar’s solar services. The Telemarketers operated as agents

of Vision Solar in this process.




19
     Also known as “EnergyXchange.”
                                                   15
         Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 17 of 30




       78.     The Telemarketers were not, at any relevant time, registered with the Office—a

fact that Vision Solar either knew or should have known.

       79.     At all times relevant, including but not limited to October, 2020, Vision Solar

authorized the Telemarketers to solicit business on its behalf through use of telemarketing.

       80.     At all times relevant, including but not limited to October, 2020, Vision Solar had

control over the Telemarketers’ actions on its behalf. For example:

               a.     Vision Solar limited the type of consumers that the Telemarketers could

                      solicit for Vision Solar;

               b.     Vision Solar specified the geographical areas within which the

                      Telemarketers could solicit business for Vision Solar;

               c.     Vision Solar decided whether, and under what circumstances, it would

                      accept a lead from the Telemarketers;

               d.     Vision Solar instructed the Telemarketers with respect to the volume of

                      calling and the leads it would purchase from them; and

               e.     Vision Solar had day-to-day control over the actions of the Telemarketers

                      with respect to the conduct of the various lead campaigns in which they

                      were engaged, including the ability to prohibit the Telemarketers from using

                      an automatic telephone dialing system, illegal spoofing and other illegal

                      methods to contact potential customers of Vision Solar.

       81.     At all times relevant, including but not limited to October 2020, the Telemarketers

were compensated by Vision Solar for each lead that they generated on behalf of Vision Solar.

       82.     At all times relevant, including but not limited to October 2020, the

Telemarketers, with the knowledge and the assent of Vision Solar and as part of Vision Solar’s

marketing campaign, contacted Massachusetts consumers on their cellular telephones using

                                                  16
            Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 18 of 30




caller ID “spoofing” and automatic telephone dialing systems without their prior express consent

or permission and while these consumers were listed on the Massachusetts do-not-call registry.

       83.      At all times relevant, including but not limited to October 2020, when the

Telemarketers would generate a lead for Vision Solar, the lead would be transferred to Vision

Solar, and Vision Solar would thereafter directly contact the customer to solicit sales of its solar

services.

       84.      At all times relevant, the Telemarketers had the actual authority of Vison Solar to

make the illegal calls to Plaintiff and Class members complained of herein.

       85.      The calls placed to Plaintiff and Class members were within the scope of the

Telemarketers’ actual or, in the alternative, apparent authority of Vision Solar.

       86.      At all times relevant, including but not limited to October 2020, Vision Solar

directly and illegally profited from the aforementioned efforts of the Telemarketers and ratified

the actions of the Telemarketers by knowingly accepting the benefits of their illegal activities.

       87.      Vision Solar is vicariously liable for the acts and omissions of its Telemarketers

in violation of the TCPA and its underlying regulations.

       88.      The FCC regulations “generally establish that the party on whose behalf a

solicitation is made bears ultimate responsibility for any violations.” In the Matter of Rules and

Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 92-90,

Memorandum and Order, 10 F.C.C. Rcd. 12391, 12397 ¶ 13 (1995).

       89.      The FCC confirmed this principle in 2013, when it explained that “a seller … may

be held vicariously liable under federal common law principles of agency for violations of either

section 227(b) or section 227(c) that are committed by third-party telemarketers.” In the Matter

of the Joint Petition Filed by Dish Network, LLC, 28 F.C.C. Rcd. 6574, 6574 (2013) (“May 2013

FCC Ruling”).

                                                 17
         Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 19 of 30




       90.     Vision Solar was legally responsible for ensuring that the Telemarketers complied

with the TCPA even if Vision Solar did not make the calls itself.

                               Defendant’s Violations of the MTSA

       91.     The MTSA and the regulations promulgated under the authority of the MTSA

impose strict pre-conditions, limitations and restrictions on unsolicited telephonic sales calls

made to Massachusetts residents, and any such calls not in compliance with any of these pre-

conditions, limitations, and restrictions are prohibited.

       92.     Neither Defendant nor any of the Telemarketers (nor any of their agents or

affiliates) are registered with the Office, as required by 201 C.M.R. § 12.04. Telephone solicitors

engaging in unsolicited telephonic sales calls to Massachusetts consumers are required to

“properly register on an annual basis with the Office.” Id. Proper registration requires various

steps, including submission of a written application containing, among other things, the

telephone solicitor’s name, address, telephone number and name of agent and address for service

of process, and payment of an annual registration fee. Id. By failing to comply with these

requirements, Defendant failed to satisfy a basic, threshold requirement for conducting telephone

solicitations in Massachusetts, i.e., that telephone solicitors must “have an approved registration

prior to soliciting any Massachusetts consumers.” 201 C.M.R. § 12.04(3). By virtue of this

noncompliance, Defendant are in violation of the MTSA.

       93.     Vision Solar failed in its obligation to keep and consult the Massachusetts do not

call registry prior to calling Plaintiff and other Class members, in violation of 201 C.M.R., §§

12.02(6) and 12.04(3) (requiring telemarketers to keep the most recent version of the do-not-call

registry and check or consult it prior to making any unsolicited telephonic sales calls). Id.

Defendant and the Telemarketers and Solar Exchange also failed to comply with the related

requirement that they “institute procedures for honoring the list of Massachusetts consumers who

                                                  18
         Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 20 of 30




have [registered with the Massachusetts do-not-call registry].” 201 C.M.R., §12.02(6). Indeed,

Defendant and the Telemarketers, because they were not properly registered as telemarketers in

Massachusetts, could not have complied with the foregoing requirements because only “properly

registered telephone solicitors” are eligible to “receive the [Massachusetts] do not call registry.”

201 C.M.R. §§ 12.04(2) and (4).

       94.       Vision Solar violated M.G.L. c. 159C, § 3 (and 201 C.M.R. § 12.02(1)) by calling

Plaintiff and other Class members who were registered with the Massachusetts do-not-call

registry, and they violated c. 159C, § 1 by calling Plaintiff and Class members after they

expressed their desire not to receive further calls.

       95.       Vision Solar also made calls without providing proper disclosures about itself, in

violation of c. 159C, § 5A (and 201 C.M.R. § 12.02(7)); and made calls using falsified and

displaced caller identification, in violation of c. 159C, § 4 (and 201 C.M.R. § 12.02(5)).

                                    Defendant’s Violations of the TCPA

       96.       Vision Solar made calls to Plaintiffs’ and Class members’ cellular phones using

an automatic telephone dialing system (“ATDS”) without the prior express written consent of

Plaintiff or the Class members in violation of 47 U.S.C. § 227(b)(1)(A)(iii).

       97.       Vision Solar failed to ensure that Vision Solar, the Telemarketers and Solar

Exchange maintained a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(1);

       98.       Vision Solar failed to provide Plaintiff and Class members, upon demand, Vision

Solar’s, the Telemarketers’ and Solar Exchange’s do-not-call policy, in violation of 47 C.F.R. §

64.1200(d)(1);

       99.       Vision Solar failed to ensure that its personnel and the personnel of the

Telemarketers and Solar Exchange were informed and trained in the existence and use of the do-

not-call list, in violation of 47 C.F.R. § 64.1200(d)(2);

                                                  19
         Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 21 of 30




       100.    Vision Solar failed to provide to Plaintiff and Class members the name of the

individual caller, the name of the person or entity on whose behalf the call is being made, and the

telephone number or address at which the person or entity may be contacted, in violation of 47

C.F.R. § 64.1200(d)(4); and

       101.    Vision Solar and its Telemarketers and Solar Exchange engaged in and caused a

pattern or practice of initiating telephone solicitations to Plaintiff’s and Class members’ cellular

phones without Plaintiff’s express written consent on at least ten (10) occasions in violation of

47 U.S.C. § 64.1200(c)(2).

                                         Injuries Suffered

       102.    Plaintiff and the other Class members have been injured as a result of Defendant’s

violation of the MTSA and its underlying regulations in at least the following ways: harassment,

invasion of privacy, and interference resulting from the calls, as well as costs incurred due to

wear and tear on their phones, cellular phone battery usage, and use of cellular calling time.

              Defendant’s Unlawful Conduct is Continuing—Need for Injunctive Relief

       103.    As of the filing of this Complaint, Defendant’s unlawful conduct in violation of

the MTSA is continuing, and Plaintiff continued to receive unsolicited calls from Vision Solar,

including as recently as on or about November 24, 2020. Said conduct, including the

unsolicited, harassing and unlawful calls, as alleged herein, will continue, and will inflict further

damage on Plaintiff and Class members, unless and until a court issues an order directing

Defendant to cease and desist from said conduct.

       104.    Accordingly, while monetary damages may be sufficient to compensate Plaintiff

and Class members for past violations, injunctive relief is necessary to stop Defendant’s

unlawful course of conduct from continuing.



                                                 20
           Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 22 of 30




                                CLASS ACTION ALLEGATIONS

       105.     Plaintiff brings this action pursuant to Mass. R. Civ. P. 23 on behalf of a Class as

follows:

        All Massachusetts residents to whom Defendant and/or third parties acting on its behalf,
made more than one unsolicited telephonic sales call within any twelve (12) month period at any
time from July 9, 2018 through the present date (the “MTSA Class”).

       All Massachusetts residents to whom Defendant and/or third parties acting on its behalf,
made more than one unsolicited telephonic sales call within a twelve (12) month period at any time
from July 9, 2018 through the present date, where the called number was registered on the
Massachusetts do-not-call Registry (the “The Massachusetts Do Not Call Subclass” or “MDNC
Subclass”).

        All Massachusetts residents who received telemarketing calls to their cellular telephones
from Defendant and/or third parties acting on its behalf, without the call recipient’s prior express
written consent from July 8, 2018 through the present date (the “TCPA” Class).

       106.     Common questions of law and fact exist as to all Class and MDNC Subclass

members and such questions predominate over any questions solely affecting any individual

member. Such questions common to the Class include but are not limited to:

       a. Whether Defendant properly registered as telephone solicitors with the Office;

       b. Whether Defendant kept and consulted the latest version of the Massachusetts do-not-

            call registry;

       c. Whether Defendant placed more than one unsolicited telephonic sales call to Plaintiff

            and Class members within a twelve-month period, without Plaintiff’s and Class

            members’ express consent or permission;

       d. Whether Defendant called Plaintiff and Class members after they were registered with

            the Massachusetts do-not-call registry;

       e. Whether Defendant called Plaintiff and Class members after they expressed their desire

            not to receive further calls;



                                                 21
         Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 23 of 30




       f. Whether Defendant made calls to Plaintiff and Class members using falsified and/or

           displaced caller identification;

       g. Whether Defendant made calls to Plaintiff and Class members without proper required

           disclosures about the telemarketing company and the ultimate seller;

       h. Whether Defendant violated the provisions of the MTSA and the underlying

           regulations;

       i. Whether Defendant made calls to Plaintiff’s and Class members’ cellular phones

           without their prior express written consent;

       j. Whether Defendant made calls to Plaintiff’s and Class members’ cellular phones using

           an automatic telephone dialing system or an artificial or prerecorded voice;

       k. Whether Defendant failed to insure that Defendant and its telemarketers maintained a

           do-not-call list;

       l. Whether Defendant failed, on demand, to provide Plaintiff with Defendant’s and the

           Telemarketers do-not-call policy;

       m. Whether Defendant failed to provide to Plaintiff the name of the individual caller, the

           name of the person or entity on whose behalf the call is being made, and the telephone

           number or address at which the person or entity may be contacted; and

       n. Whether Plaintiff and Class members are entitled to damages and the appropriate

           measure of damages.

       107.    Plaintiff’s claims are typical of the claims of the other members of the Classes and

the MDNC Subclass. The factual and legal bases of Defendant’s liability to Plaintiff and the

other members of the MTSA Class and the MDNC Subclass are the same: Defendant violated

the MTSA and its underlying regulations by placing unsolicited telephonic sales calls to Plaintiff

and Class members without their express consent or permission, and Defendant violated the

                                                22
         Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 24 of 30




TCPA by making unsolicited telemarketing calls to the cellular phones of Plaintiff and the other

members of the TCPA Class without their prior express written consent. .

       108.       Plaintiff will fairly and adequately protect the interests of the Classes and the

MDNC Subclass. Plaintiff has no interests that might conflict with the interests of the Classes or

the MDNC Subclass. Plaintiff will pursue his claims vigorously, and he has retained counsel

competent and experienced in class and complex litigation, including with regard to the claims

alleged herein.

       109.       Class action treatment is superior to other alternative methods for the fair and

efficient adjudication of the controversy alleged herein. Such treatment will permit a large

number of similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the duplication of effort and expense that numerous

individual actions would entail. There are at least hundreds of members of the Classes and the

MDNC Subclass, such that joinder of all members is impracticable.

       110.       No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action.

                                     CLAIM UNDER M.G.L., c. 93A, § 2

       111.       On December 22, 2020, Plaintiff served Defendant with a written demand for

relief pursuant to M.G.L., c. 93A, § 9(3) (the “Demand Letter”), asserting that Defendant

engaged in unfair and deceptive conduct in trade or commerce, in connection with the acts and

omissions alleged in this Complaint. On June 1, 2021, Plaintiff again served the Demand Letter

by sending a copy thereof to attorneys who Plaintiff reasonably anticipated would be

representing Defendant with respect to the claims and allegations stated herein. To date,

Defendant has not responded to the Demand Letter. Attached hereto as Exhibit 1 is a copy of



                                                    23
            Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 25 of 30




the Demand Letter (without Exhibit A thereto).20 Plaintiff may later amend this Complaint to

add a claim under c. 93A.

                                      CLAIMS FOR RELIEF

                                           COUNT I
                  (Violation of the MTSA – on behalf of Plaintiff and the Class)

          112.   Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein. Plaintiff brings this Count I on behalf of himself and the Class.

          113.   Defendant made unsolicited telephonic sales calls to Plaintiff and Class members.

Defendant made these calls to Plaintiff and Class members: a) without Plaintiff’s and Class

members’ express consent or permission, in violation of M.G.L., c. 159C, § 1; b) after Plaintiff

and Class members expressed their desire not to receive further calls, in violation of c. 159C, § 1;

c) by using falsified and displaced caller identification, in violation of M.G.L., c. 159C, § 4 (and

201 C.M.R. § 12.02(5)); and d) without proper disclosures about the telemarketer and the

ultimate seller, in violation of c. 159C, § 5A (and 201 C.M.R. § 12.02(7)).

          114.   Defendant also violated several other regulations promulgated under the MTSA.

Defendant failed to register with the Office, in violation of 201 C.M.R., § 12.04. Telephone

solicitors making calls to Massachusetts consumers are required “to properly register on an

annual basis with the Office.” Id. Proper registration requires various steps, including

submission of a written application containing, among other things, the telephone solicitor’s

name, address, telephone number and name of agent and address for service of process; and

payment of an annual registration fee. Id. By failing to comply with these requirements,

Defendant has failed to satisfy a basic, threshold requirement for conducting telephone

solicitations in Massachusetts, i.e., that telephone solicitors must “have an approved registration



20
     Exhibit A to the Demand Letter is an earlier draft of this Complaint.
                                                   24
         Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 26 of 30




prior to soliciting any Massachusetts consumers.” 201 C.M.R., § 12.04(3).

       115.    Defendant has also failed to comply with the requirement of 201 C.M.R. §

12.04(3) that it keep and consult the latest version of the Massachusetts do-not-call registry.

       116.    As a result of this conduct, Defendant has violated the MTSA, and it is liable to

Plaintiff and Class members for damages, including actual damages or statutory damages of up

to $5,000 for each MTSA violation, whichever is greater.

                                      COUNT II
 (Violation of the MTSA Do Not Call Provisions-on behalf of the Plaintiff and the MDNC
                                      Subclass)

       117.    Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein. Plaintiff brings this Count II on behalf of himself and the MDNC Subclass.

       118.    Defendant made unsolicited telephonic sales calls to Plaintiff and MDNC

Subclass members when Plaintiff and MDNC Subclass members were registered with the

Massachusetts do-not-call registry, in violation of M.G.L., c. 159C, § 3 (and 201 C.M.R. §

12.02(1)).

       119.    As a result of this conduct, Defendant has violated the MTSA, and it is liable to

Plaintiff and MDNC Subclass members for damages, including actual damages or statutory

damages of up to $5,000 per violation, whichever is greater.

                                       COUNT III
      (Violations of the Telephone Consumer Protection Act, 47 U.S.C. §227(b)(1)(A))

       120.    The allegations in the preceding paragraphs of this Complaint are realleged and

incorporated by reference.

       121.    In 1991, Congress enacted the TCPA in response to a growing number of

consumer complaints regarding certain telemarketing practices.

       122.    The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an
                                             25
         Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 27 of 30




automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).

       123.    The TCPA defines ATDS as “equipment which has the capacity…to store or

produce telephone numbers to be called, using a random or sequential number generator; and to

dial such numbers.” 47 U.S.C. §227(a)(1).

       124.    According to findings of the Federal Communication Commission (“FCC”), the

agency vested by Congress with authority to issue regulations implementing the TCPA,

automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

solicitation calls and can be costly and inconvenient.

       125.    The FCC requires prior express written consent for all autodialed or prerecorded

telemarketing calls (“robocalls”) to wireless numbers and residential lines. In the Matter of Rules

& Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1844 ¶

33 (2012).

       126.    Vision Solar, by and through its Telemarketers, violated 47 U.S.C.

§227(b)(1)(A)(iii) by placing not less than ten(10) telemarketing calls to Plaintiff’s cellular

phone using an ATDS, prerecorded messages and spoofed numbers without Plaintiff’s prior

express written consent.

       127.    Pursuant to 47 U.S.C. § 227(b)(3)(B), Vision Solar is liable to Plaintiff for a

minimum of $500 per violation, which includes multiple violations for each call.

       128.    Pursuant to 47 U.S.C. § 227(b)(3)(C), willful or knowing violations of the TCPA

trigger treble damages.

       129.    The conduct in violation of 47 U.S.C. §227(b)(1)(A)(iii) was willful and knowing.

       130.    Plaintiff is entitled to have his damages trebled for the aforesaid willful and

knowing violations of the TCPA.

                                                 26
            Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 28 of 30




                                          COUNT IV
            (Violations of the Telephone Consumer Protection Act, §227(c)(1) to (4))

       131.       The allegations in the preceding paragraphs of this Complaint are realleged and

incorporated by reference.

       132.       A private right of action exists pursuant to 47 U.S.C. § 227(c)(5) for violations of

the regulations promulgated pursuant to the TCPA for the protection of telephone subscriber

privacy rights.

       133.       47 C.F.R. § 64.1200(c) and (d) set forth certain procedures with which a

telemarketer must comply prior to the initiation of a telemarketing call.

       134.       Vision Solar did directly, and through the Telemarketers, violate 47 C.F.R. §

64.1200 et seq. in at least the following respects:

       a.         By failing to ensure that Vision Solar and the Telemarketers maintained a do-not-

call list, in violation of 47 C.F.R. § 64.1200(d)(1);

       b.         By failing to provide Plaintiff, upon his demand, Vision Solar’s and the

Telemarketers’ do-not-call policy, in violation of 47 C.F.R. § 64.1200(d)(1);

       c.         By failing to ensure that its personnel and the personnel of the Telemarketers were

informed and trained in the existence and use of the do-not-call list, in violation of 47 C.F.R. §

64.1200(d)(2);

       d.         By failing to provide to Plaintiff the name of the individual caller, the name of the

person or entity on whose behalf the call is being made, and the telephone number or address at

which the person or entity may be contacted, in violation of 47 C.F.R. § 64.1200(d)(4); and

       e.         By engaging in and causing a pattern or practice of initiating telephone solicitations

to Plaintiff’s cellular phone without Plaintiff’s express written consent on at least ten (10)

occasions in violation of 47 U.S.C. § 64.1200(c)(2).


                                                    27
         Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 29 of 30




       135.    Pursuant to 47 U.S.C.A. § 227(c)(5) and the regulations promulgated thereunder,

Vision Solar is liable to Plaintiff for a minimum of $500 for each violation of the TCPA, which

includes multiple violations for each call.

       136.    Vision Solar’s aforesaid conduct in violation of 47 U.S.C.A. § 227(c)(5) and the

regulations promulgated thereunder, was willful and knowing.

       137.    Plaintiff is entitled to have his single damages trebled for these willful and

knowing violations.

                                     PRAYERS FOR RELIEF

           WHEREFORE, Plaintiff, individually and on behalf of all other Class members and

Subclass members, demands judgment against Defendant as follows:

       A. That the Court adjudge and decree that the present case may be properly maintained as
          a class action, appoint Plaintiff as the representative of the Class and Subclasses and
          appoint Plaintiff’s counsel as counsel for the Class and Subclasses:

       B. That the Court Award actual monetary damages arising from Defendant’s violations of
          law or statutory or liquidated damages for each violation, whichever is greater, and
          where applicable, attorneys’ fees and costs;

       C. That the Court enjoin Defendant from additional and continuing violations of the
          MTSA and the TCPA; and

       D. That the Court award pre-judgment interest, costs and such further relief as the Court
          may deem just and proper.

                                          JURY DEMAND

       Plaintiff requests a jury trial as to all claims so triable.




                                                   28
        Case 1:21-cv-11285-IT Document 1-1 Filed 08/05/21 Page 30 of 30




Dated: July 9, 2021


                                    /s/ Richard B. Reiling____________
                                    Richard B. Reiling, BBO #629203
                                    BOTTONE | REILING
                                    63 Atlantic Avenue, 3rd Floor
                                    Boston, MA 02110
                                    Telephone: 617.412.4291
                                    Email: richard@bottonereiling.com

                                    /s/ David Pastor________________
                                    David Pastor, BBO # 391000
                                    PASTOR LAW OFFICE, LLP
                                    63 Atlantic Avenue, 3d Floor
                                    Boston, MA 02110
                                    Telephone: 617.742.9700
                                    Email: dpastor@pastorlawoffice.com

                                    Counsel for Plaintiff and the Class




                                      29
